In a proceeding under article 78 of the Civil Practice Act, to review and annul a determination of the Board of Zoning Appeals of the Town of Hempstead, which granted an area variance to owners of a parcel of property in Lido Beach, the petitioner appeals from an order of the Supreme Court, Nassau County, dated February 16, 1959, granting respondent’s cross motion to dismiss the amended petition as insufficient. Order affirmed, with $10 costs and disbursements. Petitioner is an incorporated property owners association formed “to promote the health and general welfare of the residents of Lido Beach and to foster a sense of civic responsibility among all persons interested in Lido Beach.” It does not appear that petitioner is the owner of any real property or that it has any interest therein. In our opinion, petitioner is not a “ person aggrieved ” within the meaning of subdivision 7 of section 267 of the Town Law. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.